[SRSY Letterhead] 1933 Act Rule 497(j) 1933 Act File No. 002-73024 1940 Act File No. 811-03213 Direct Dial: (202) 419-8402 October 15, 2010 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re:Nationwide Variable Insurance Trust (the "Registrant") SEC File Nos. 002-73024 and 811-03213 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the Prospectus for each of the following funds: American Century NVIT Multi Cap Value Fund Gartmore NVIT International Equity Fund Gartmore NVIT Worldwide Leaders Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Developing Markets Fund (formerly Gartmore NVIT Developing Markets Fund) NVIT Emerging Markets Fund (formerly Gartmore NVIT Emerging Market Fund) NVIT Growth Fund NVIT Nationwide Fund NVIT Real Estate Fund (formerly Van Kampen NVIT Real Estate Fund) Oppenheimer NVIT Large Cap Growth Fund Templeton NVIT International Value Fund Van Kampen NVIT Comstock Value Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 141/142 to the Registration Statement of the Nationwide Variable Insurance Trust that has been filed electronically on October 12, 2010.Also, the Statement of Additional Information relating to the above-referenced funds, in addition to the following funds: AllianceBernstein NVIT Global Fixed Income Fund Federated NVIT High Income Bond Fund NVIT Bond Index Fund NVIT Core Bond Fund NVIT Core Plus Bond Fund NVIT Enhanced Income Fund NVIT Government Bond Fund NVIT International Index Fund NVIT Mid Cap Index Fund NVIT Money Market Fund NVIT Multi-Manager International Growth Fund NVIT Multi-Manager International Value Fund NVIT Multi-Manager Large Cap Growth Fund NVIT Multi-Manager Large Cap Value Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Multi-Manager Small Cap Value Fund NVIT Multi-Manager Small Company Fund NVIT Multi Sector Bond Fund NVIT S&P 500 Index Fund NVIT Short Term Bond Fund NVIT Small Cap Index Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 141/142 to the Registration Statement of the Nationwide Variable Insurance Trust that have been filed electronically on October 12, 2010. Post-Effective Amendment Nos. 141/142 became effective with the Securities and Exchange Commission on October 15, 2010. If you have any questions with the respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8402. Very truly yours, /s/ Christopher J. Zimmerman Christopher J. Zimmerman
